Motion by respondent Workers’ Compensation Board to dismiss appeals taken by appellant on January 21, 1981 and April 7, 1981 granted, without costs. The board’s decision dated January 9, 1981 to close the case, from which the January 21, 1981 appeal was taken, has been rendered nonfinal by the board’s March 30,1981 decision restoring the case to the Trial Calendar. The board’s March 30, 1981 decision, from which the April 7, 1981 appeal was taken, is also nonfinal. Accordingly, the two decisions are not reviewable, except on an appeal from the final determination ultimately made by the board (see Matter of Huffman v Lake City Contr. Corp., 74 AD2d 989). Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.